Citation Nr: 1108256	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-21 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction as related to the service-connected urinary frequency, residual of a prostatectomy, associated with prostate cancer and herbicide exposure.  

2.  Entitlement to an initial evaluation in excess of 10 percent for urinary frequency, residual of a prostatectomy, associated with prostate cancer and herbicide exposure.  

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from July 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  In the rating decision, the RO granted service connection for PTSD, urinary frequency, and erectile dysfunction, and assigned 30 percent, 10 percent, and 0 percent evaluations, respectively, effective November 30, 2006.  

In a September 2008 Decision Review Officer (DRO) decision, the RO increased the Veteran's service-connected PTSD to 50 percent disabling, as of November 30, 2006.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

The Board notes that in the December 2008 VA Form 646, the Veteran's representative asserts that the Veteran has expressed satisfaction with his disability evaluations for his service-connected erectile dysfunction and PTSD.  However, in the January 2011 Informal Brief of Appellant, the Veteran's representative list both stated claims as issues and discusses both under substantive arguments.  The representative specifically asserts that both disabilities warrant higher ratings.  
The Board finds that the perfected appeal for increased ratings for the Veteran's erectile dysfunction and PTSD have not been withdrawn.  Although it appears that the Veteran's representative attempted to withdraw those issues as noted in the December 2008 VA Form 646, the subsequent January 2011 statement from the representative demonstrates a desire for further adjudication of the claims.  Given that it is unclear as to whether the stated claims were withdrawn, the Board will decide all three issues as listed on the title page of this decision.  

The Board also notes that at no time has the Veteran asserted that he is unable to work due to his service-connected disabilities, and the Board finds that the record in this case does not raise the issue of a total disability based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record shows that the Veteran's service-connected erectile dysfunction is manifested by loss of erectile power with no deformity of the penis.  

3.  The competent and probative evidence of record shows that the Veteran's service-connected urinary frequency, residual of a prostatectomy, associated with prostate cancer and herbicide exposure, is manifested by urinary frequency with daytime voiding intervals of every two hours.  

4.  The competent and probative evidence of record shows that the Veteran's service-connected PTSD is manifested by impaired impulse control and difficulty in adapting to stressful circumstances.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for erectile dysfunction, as related to the service-connected disability of urinary frequency, residual of a prostatectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  

2.  The criteria for an initial 20 percent evaluation, but no more, for urinary frequency, residual of a prostatectomy, associated with prostate cancer and herbicide exposure have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).

3.  The criteria for an initial 70 percent evaluation, but no more, for posttraumatic stress disorder (PTSD) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  In this case, the Veteran was provided a VCAA letter in March 2007 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private medical records from March 2006 to June 2006, and VA outpatient treatment records dated January 2007 to July 2008.  The Veteran was also provided adequate VA examinations in connection with his claims.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
II.  Decision

The Veteran contends that his service-connected disabilities warrant higher disability ratings.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran is contesting the disability evaluations that were assigned following the grants of service connection for his disabilities.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Id.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Erectile Dysfunction

In his July 2008 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran asserted that his service-connected erectile dysfunction warrants a compensable rating.  He explained that he has "no control," and occasionally has worn protective undergarments.  The Veteran asserts that a 15 percent disability evaluation is warranted for his service-connected disability.  

The Veteran's service-connected erectile dysfunction is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent disability rating.  

A footnote to Diagnostic Code 7522 provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should also be considered.  In this context, entitlement to special monthly compensation (SMC) based on loss of use of a creative organ was granted in the September 2007 rating decision, and the Veteran has not appealed that determination.  Therefore, the Board will not further address SMC in this decision.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Based upon the evidence of record, the Board finds the preponderance of the evidence is against the grant of a compensable rating for the Veteran's service-connected erectile dysfunction.  As stated above, in order to receive a compensable rating, the medical evidence must show a penis deformity with a loss of erectile power.  Such as not been demonstrated by the medical evidence of record.  At the July 2007 VA examination, the Veteran admitted to being impotent from his suprapubic prostatectomy in April 2006 and not being able to vaginally penetrate a female with an ejaculation.  He reported to the VA examiner that he has been prescribed Viagra, Cialis, and Levitra for his disability, but the medications have not worked.  Upon physical examination of the Veteran, the VA examiner noted no penile deformity.  

The Veteran appears to have loss of erectile power; however, there is no evidence of a deformity of the penis, nor does he so contend.  Having only one or the other of the requirements under the rating criteria is insufficient.  As such, the Board finds that the weight of the evidence is against a compensable rating for the Veteran's service-connected erectile dysfunction, based on the absence of a penis deformity.  Therefore, the preponderance of the evidence is against the grant of a compensable rating.

The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 0 percent rating assigned appropriate for the entire rating period.  

The Veteran is competent to report his symptoms associated with his service-connected erectile dysfunction.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the current 0 percent evaluation contemplates; however, the objective medical evidence does not support more than the current disability evaluation assigned.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Urinary Frequency

The Veteran contends that a higher rating is warranted for his service-connected urinary frequency, residual of a prostatectomy, associated with prostate cancer and herbicide exposure.  In his July 2008 substantive appeal, the Veteran explained that he still has "problems" associated with his cancer, and a disability rating of 15 percent is warranted.  

Throughout the rating period on appeal, the Veteran has been assigned a 10 percent disability for his service-connected urinary frequency under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).  This diagnostic code in turn makes reference to the schedular criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).  These criteria can be found at 38 C.F.R. § 4.115a (2010).  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

For urinary frequency a 10 percent rating is assignable for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assignable for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

For obstructed voiding, a 10 percent rating is assignable for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of (1) Post void residuals greater than 150 cc; (2) Uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is assignable for urinary retention requiring intermittent or continuous catheterization.  

Based upon the evidence of record, the Board finds that the criteria for a 20 percent evaluation for the Veteran's service-connected urinary frequency have been met.  At the July 2007 VA examination, the Veteran reported urinating four to five times during the day and one time at night, with urinary intervals of two hours.  This evidence is indicative of a 20 percent disability evaluation under urinary frequency.  There is no basis, however, for the next-higher 40 percent rating under urinary frequency as the evidence fails to show a daytime voiding interval of less than one hour or awakening to void five or more times per night.  Additionally, the next-higher 30 percent rating is not warranted under obstructed voiding because there is no evidence of urinary retention requiring intermittent or continuous catherization.  Finally, the next-higher 40 percent rating is not warranted under voiding dysfunction as the Veteran has not been required to wear absorbent materials, which must be changed 2 to 4 times per day.  Therefore, the preponderance of the evidence is against finding that a disability evaluation higher than 20 percent for the Veteran's service-connected urinary frequency, residual of a prostatectomy, associated with prostate cancer and herbicide exposure, is warranted.  

The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 20 percent rating assigned appropriate for the entire rating period.  

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the current 20 percent evaluation contemplates; however, the objective medical evidence does not support more than the 20 percent rating assigned.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  See Gilbert, 1 Vet. App. at 55.  

PTSD

The Veteran asserts that his PTSD is worse than the current evaluation contemplates and contends a higher rating is warranted.  

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under this code section, a 50 percent disability evaluation is assigned for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

In order to be entitled to a 70 percent evaluation, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  

After carefully reviewing the record, the Board finds that a preponderance of the evidence supports an increased rating of 70 percent, but not more, for the Veteran's service-connected PTSD, as will be explained below.

In July 2007, the Veteran was afforded a VA examination for his service-connected PTSD.  He reported nightmares, anger, intrusive thoughts, avoidance, hypervigilance, and sleep impairment associated with his PTSD.  The Veteran stated that he has been married since 1973 to his current wife, and they have three sons.  He admitted to keeping up with them "off and on" for over the years and seeing them once or twice, every two to three months.  He further added that he and his wife have separated approximately two or three times, and his wife has told him he was not loving.  The Veteran also informed the VA examiner that he has had approximately 10 to 12 jobs over the years, with his longest being 21 years with Winding Electric Motors.  At the time of the VA examination, the Veteran stated that he was working as a security guard for the past three years.  He admitted to having difficulty maintaining a job because of his anger.  

Mental status examination testing revealed a neatly and cleanly dressed Veteran with good hygiene and grooming.  His speech was noted as being goal-oriented and logical with good tone and rhythm.  He was oriented to person, place, time, and situation with good long term memory and okay short term memory.  There were no impairment of thought process or of communication, nor any delusions, hallucinations, panic attacks, signs or symptoms of psychosis, organic brain syndrome, and no history of obsessive or ritualistic behavior.  His mood was appropriate to thought contact, with no inappropriate behavior during the interview.  There was no homicidal ideation present; however, the Veteran appeared to exhibit some signs of suicidal ideation, explaining that he wished to be dead.  He described his mood/spirits as "I don't much really care."  The VA examiner noted a long history of impaired impulse control with quitting jobs, anger, and with abuse of alcohol and marijuana.  He characterized the Veteran as being able to abstract and conceptualize with normal perception, as well as good comprehension and coordination.  His judgment was fair to good with insight being limited to good.  The VA examiner diagnosed the Veteran with PTSD and personality disorder not otherwise specified, and assigned a GAF score of 60 due to his personality disorder and a GAF score of 43 due to his PTSD.  

VA outpatient treatment records reflect continuing group and individual treatment for his service-connected PTSD.  In February 2007, the Veteran underwent a psychology/PTSD diagnosis assessment.  He reported nightmares, daily intrusive thoughts, sleep impairment, anger issues, mood changes, hypervigilance, avoidance, and memory problems associated with his PTSD.  He admitted to being married for approximately 36 years and separated twice due to his mood changes and quick temper.  He reported a good relationship with his three sons.  Upon mental status examination testing, the VA physician noted that the Veteran was alert, attentive, and oriented to person, place, and time.  He was cooperative and reasonable with appropriate grooming.  His speech was of normal rate and rhythm, with his language being intact.  His affect was congruent with mood, and there were no signs of hallucinations or illusions.  He displayed normal and coherent thought process, association with no unusual thought content, and no signs of suicidal or homicidal ideation.  The VA physician indicated that his insight was limited with impulsive and impaired judgment.  Both his recent and remote memory were deemed impaired.  The Veteran was assessed with chronic PTSD and assigned a GAF score of 45.  

The Veteran returned for a follow-up mental status examination at his local VA outpatient treatment facility in March 2007.  The Veteran reported experiencing sleep disturbance, variable flashbacks, mood swings, anxiety, anger, hypervigilance, avoidance, and impulse verbal anger.  He was described as being alert with limited eye contact, but oriented to person, place, and time.  His speech was hesitant, but coherent and relevant without flight of ideas (FOI).  His affect was blunted, and his memory was within normal limits.  He denied having hallucinations, delusions, suicidal ideation, and homicidal ideation.  The physician noted some focus problems, but otherwise, his insight and judgment were within normal limits.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 45.  

In April 2007, the Veteran was seen again at his local VA outpatient treatment facility for follow-up treatment for his PTSD.  It was specifically noted that the Veteran had been suspended for two days from his job after he "got into his supervisor's face" in front of his coworkers.  He also stated that his wife and adult son left the state because of his anger.  Relevant mental status examination testing revealed the Veteran being oriented to person, place, and time with a flat affect.  He was deemed cooperative and possessed thoughts within normal limits.  He denied having suicidal and homicidal ideation but displayed limited insight and impulsive behaviors.  He was diagnosed with PTSD.  

In May 2007, the Veteran received additional treatment for his PTSD.  He reported to the VA physician that the prescribed medication for his PTSD has helped him to cope better with all situations.  However, he still complained of sleep impairment, flashbacks, anxiety, anger, impulse verbal anger, hypervigilance, and avoidance.  Upon mental status testing, the Veteran was oriented times three with limited eye contact and a blunted affect.  His memory, insight, and judgment were within normal limits, and there was no evidence of hallucinations, delusions, suicidal ideation, or homicidal ideation.  He demonstrated some focus problems, but seemed to be more open to questions.  His speech was coherent, relevant, and without flight of ideas.  He was assessed with chronic PTSD and assigned a GAF score of 45.  

The Veteran continued to receive treatment for his PTSD in June 2007 and July 2007.  The Veteran reported having problems with his anger and road rage when he drives his motorcycle.  On each visit, he was considered oriented times three with a flat affect.  The VA physician noted that he was cooperative, thoughts were within normal limits, but he displayed limited insight and impulsive behaviors.  He also denied suicidal and homicidal ideation.  See June 2007 and July 2007 VA outpatient treatment notes.  

The competent evidence, as detailed in pertinent part above, is found to support a 70 percent evaluation for PTSD.  Indeed, such evidence demonstrates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of impaired impulse control and difficulty in adapting to stressful circumstances.  

A 100 percent rating is not warranted because while the evidence shows the Veteran's PTSD causes a severe functional impairment, there is no evidence showing he has a total occupational and social impairment.  With respect to the specifically enumerated symptomatology contemplated for the 100 percent evaluation under Diagnostic Code 9411, the evidence does not show he has a gross impairment in thought processes or communication, grossly inappropriate behavior, the inability to perform the activities of daily living, or that he is disoriented to time or place.  In this regard, the Board notes that the July 2007 VA examination and VA outpatient treatment records show he is oriented to person, place, and time, with no evidence of any underlying thought disorder.  Although the GAF scores of 43 and 45 indicates serious deficits in functioning, the Board finds that the clinical findings associated with the reported GAF score shows the Veteran's PTSD symptoms do not more nearly approximate a total occupational and social impairment.

The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 70 percent rating assigned appropriate for the entire rating period.  

In summary, the evidence supports a finding that the Veteran's service-connected PTSD warrants a 70 percent rating, but no higher.  All reasonable doubt has been resolved in the Veteran's favor.  See Gilbert, supra, 1 Vet. App. at 55.  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  


ORDER

Entitlement to an initial 20 percent evaluation for urinary frequency, residual of a prostatectomy, associated with prostate cancer and herbicide exposure, is granted, subject to the regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable evaluation for erectile dysfunction as related to the service-connected urinary frequency, residual of a prostatectomy, associated with prostate cancer and herbicide exposure, is denied.  

Entitlement to an initial 70 percent evaluation for posttraumatic stress disorder (PTSD) is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


